* (1) Bonds, 9 C.J., Section 41; (2) Attachment, 6 C.J., Section 638; (3) Attachment, 6 C.J., Section 691; Bonds 9 C.J., Section 53; (4) Attachment, 6 C.J., Section 688; (5) Judgments, 33 C.J., Section 70.
Appellant appeals from a judgment rendered against him and others as defendants below in an action upon a forthcoming bond.
It appears that the respondent, J.C. Nations, plaintiff below, brought suit against Roy Beard and C. Barnes before a justice of the peace in St. Francois Township, St. Francois County, Missouri, asking for judgment in *Page 38 
the sum of $189.30 and had an attachment issued. Thereupon the defendants Beard and Barnes in that action, after their property had been attached in accordance with section 1772, Revised Statutes 1919, gave their forthcoming bond and moved the court to dissolve said attachment, which the court accordingly did.
At the time the attachment was dissolved and the defendants' property released, the case in question had been set for hearing before the justice on the 17th day of December, 1921; however, the case was not tried upon that day but upon application of the defendants therein was transferred to another justice within the same township who tried the case without a jury and rendered judgment in favor of J.C. Nations and against the said defendants Beard and Barnes in the sum of $189.30. In September, 1922, the judgment creditor Nations brought action against Beard and Barnes as principals and Stewart, Hise and Shaw as sureties on the said forthcoming bond. A judgment resulted against all of the defendants in the sum of $189.30, from which judgment the defendant Hise alone brings this appeal.
The bond in question is as follows:
"J.C. Nations, Plaintiff v. Roy Beard and J.C. Barnes, Defendants.
"Attachment Before J.L. Cleveland, Justice of the Peace. Bond to Dissolve Attachment.
"We, Roy Beard and C. Barnes as principals and J.C. Stewart, L.B. Hise and Wm. Shaw as securities acknowledge ourselves bound to the above-named plaintiff, James C. Nations in the sum of three hundred dollars ($300) upon this condition that if the said Roy Beard and C. Barnes shall pay to the said J.C. Nations the amount which may be adjudged in favor of the said J.C. Nations with interest and all cost of suit on or before the 17th day of December, 1921, after judgment shall have been rendered then this bond to be void, otherwise, it shall remain in full force.
"Witness our hands and seals this 6th day of December, 1921. *Page 39 
    "(Seal)          C. BARNES, "(Seal)          J.C. STEWART, "(Seal)          ROY BEARD, "(Seal)          L.B. HISE and WM. SHAW.
"Approved this 6th day of December, 1921.
                                  "J.L. CLEVELAND, "Justice of the Peace."
It is clear from the record before us that the forthcoming bond in question was intended as a statutory bond as provided for in section 1772 and not section 1748, Revised Statutes 1919. An examination of the bond itself at once discloses that it does not conform strictly to the requirements of said section 1772. The action of the plaintiff below therefore must be taken as based upon the written instrument in question, not as a statutory bond but as a common-law obligation.
A bond intended for a statutory bond may be good as a common-law obligation, although insufficient under the statute because of noncompliance with its requirements, provided it is entered into voluntarily and on a valid consideration and does not violate public policy or contravene any statute. [9 Corpus Juris, 27; State v. Cochran, 264 Mo. 581, 175 S.W. 599; State v. O'Gorman, 75 Mo. 370.]
The record before us discloses that the bond in question was given in an attempt to comply with our statute governing the dissolution of attachment cases. It was given for the sole purpose of permitting the defendant in the attachment suit below to retain the goods which had been attached. It was signed before the justice of the peace before whom the attachment suit was pending, was approved by him and it was only in consideration of the said bond having been given that the court dissolved the attachment and released the property of the defendants. The record further discloses that the defendant, L.B. Hise below, and appellant here, signed the bond voluntarily and without any coercion or fraud practiced upon him by J.C. Nations, the obligee in the bond, so that it abundantly appears that the instrument in *Page 40 
question must be held a voluntary bond not opposed to public policy and resting upon a sufficient consideration, thereby making it a binding and enforceable common-law bond. [State to use of Hubbard, etc., v. Cochrane, 264 Mo. 581, 175 S.W. 599; State v. Simmons, 284 Mo. 644, l.c. 672, 225 S.W. 958; Smith ex rel. v. Rogers, 99 Mo. App. 252, 73 S.W. 243; Hughesville Merc. Co. v. McGruder, 132 Mo. App. 387, 111 S.W. 1179; State to use of Adams v. Finke, 66 Mo. App. 238; Hays v. Webster, 16 Mo. 258; State ex rel. Owens v. Frazer, 165 Mo. 242, l.c. 258,65 S.W. 569.]
The point is sought to be made that the provision, "on or before the 17th day of December, 1921, after judgment shall have been rendered," is so indefinite as to make the bond invalid. We must rule this point against appellant.
In case of ambiguity or doubtful construction, the bond should be construed in the light of the circumstances surrounding the execution thereof, the object to be accomplished, the situation of the parties and the relation existing between them. [9 Corpus Juris, pp. 33-34; Berger Mfg. Co. v. Lloyd, 209 Mo. 681,108 S.W. 52; North St. Louis Bldg. etc., v. Obert, 169 Mo. 507,69 S.W. 1044.]
In the Obert case, supra, our Supreme Court, with reference to the construction of bonds by the court, said: "When it becomes a matter of construction it is the duty of the court to put itself in an attitude to view the contract from the same standpoint that it was signed by the parties when they entered into it. [Westervelt v. Mohrenstecher, 76 F. 118.]" And in the case of New York Life Ins. Co. v. McDearman, 133 Mo. App. 671,114 S.W. 57, the Kansas City Court of Appeals directly held that "in ascertaining the true intent of the parties to a contract of suretyship, the language employed in the contract should be governed by the laws of interpretation that apply to other classes of contracts."
It is apparent from the record that the appellant as well as the defendant recognized this rule of law in that *Page 41 
they examined and cross-examined in detail the justice of the peace before whom the bond in question was executed as well as the appellant, L.B. Hise, not alone as to the circumstances under which the bond was signed, but as to the objects and purposes for which the bond was given. The bond was intended to be given as a statutory forthcoming bond but fell short of that by reason of the failure to strictly comply with the several requirements of the statute pertinent, but is good as a common-law bond, and the learned trial court did not commit any error in rendering judgment in favor of plaintiff and against the defendant Hise.
It is apparent from the record that the words, "on or before the 17th day of December, 1921," were inserted in the condition of the bond because of the fact that the attachment suit before the justice was set on that day for hearing and the defendants in the said attachment suit had agreed to try the case on that day, and for no other reason. The trial court so held and in our view correctly.
Nor is there any merit in the contention that the judgment in question is void in that the trial court below rendered judgment against all of the defendants when in fact the return shows that Roy Beard, one of the principals in the bond, and J.C. Stewart and William Shaw, two of the sureties, were not served with process and did not enter their appearance at the trial. Section 2155, Revised Statutes 1919, provides that "all contracts which, by the common law are joint ones, shall be construed to be joint and several." A judgment against several defendants, where some are served with process and some are not served, such judgment is valid as to those upon whom process has been duly served. [Boyd v. Ellis, 107 Mo. 394, 18 S.W. 29; William v. Hudson, 93 Mo. 524,6 S.W. 261; Lenox v. Clarke, 52 Mo. 115; Ozark v. Tate,109 Mo. 265, 18 S.W. 1088; Stevenson v. Black, 168 Mo. 549, 68 S.W. 909; Keaton v. Jorndt, 220 Mo. 117, 119 S.W. 629; State ex rel. Kunklin Co. v. Blakemore, 275 Mo. 695, 205 S.W. 626.] *Page 42 
Finding no error in the record prejudicial to the rights of the appellant and the judgment as to him being for the right party, the judgment should be affirmed. It is so ordered. Allen, P.J., and Daues, J., concur.